UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MAX SOUND CORPORATION (Exact name of registrant as specified in charter) DELAWARE 000-51886 26-3534190 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S Employer Identification No.) 2902A Colorado Avenue Santa Monica, CA 90404 (Address of principal executive offices) 310-264-0230 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As ofNovember 14, 2012,there were 261,339,959 shares, par value $0.0001 per share, of common stock issued and outstanding. MAX SOUND CORPORATION FORM 10-Q September 30, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 52 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 PART II OTHER INFORMATION Item 1 Legal Proceedings 60 Item 1A Risk Factors 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 63 Item 4. Mine Safety Disclosures 63 Item 5. Other Information 63 Item 6. Exhibits 63 SIGNATURES PART I – FINANCIAL INFORMATION Item 1. Financial Statements MAX SOUND CORPORATION (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 2 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2012 (UNAUDITED) AND AS OF DECEMBER 31, 2011 (AUDITED). PAGE 3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2012 (UNAUDITED). PAGE 4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO SEPTEMBER 30, 2012 (UNAUDITED). PAGE 6 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2012 (UNAUDITED). PAGES 6- 51 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED). 1 Max Sound Corporation (A Development Stage Company) Condensed Balance Sheets ASSETS September 30, 2012 December 31, 2011 (UNAUDITED) Current Assets Cash $ $ Prepaid expenses Debt offering costs - net - TotalCurrent Assets Property and equipment, net Other Assets Security deposit Intangible assets TotalOther Assets TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Derivative liability - Convertible note payable, net of debt discount of $638,751 - Total Current Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock,$0.0001 par value; 10,000,000 shares authorized, No shares issued and outstanding - - Common stock,$0.0001 par value; 400,000,000 shares authorized, 260,002,022 and 255,184,661 shares issued and outstanding, respectively Additional paid-in capital Deferred compensation ) - Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements 2 Max Sound Corporation (A Development Stage Company) Condensed Statements of Operations For the Period From December 9, 2005 (Inception) to September 30, For the Three Months Ended, For the NineMonths Ended, September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Revenue $
